Title: Martha Washington to Mrs. Shelbury, 10 August 1764
From: Washington, Martha
To: Shelbury, —— (Mrs.)



Madam
Mount Vernon 10th August 1764.

In an Invoice to Mr Cary I have directed all the Goods for Miss Custis’s use to be got from you as I approvd of your last years choice—Such things as Misses of her age usually wear here I have sent for; but if you can get those which may be more genteel and proper for her, I shall have no objections to

it, provided it is done with frugality, for as She is only nine year’s old a superfluity, or expence in dress woud be altogether unnecessary—you will please to observe that all ther things is to be charged seperate from mine altho. both accounts will be paid you by Robt Cary Esqr. & Co.
I have also ordered a few things for my own use together with a pair of stays which I beg may be very good, easy made, and very thin. The Ruffles you sent last year I have kept myself and desired Mr Cary to pay you for them—Mr Washington wrote to mr Cary in February last to purchase of you a french Necklace & Earings for m⟨e⟩—if they are not already sent, I woud rather choose a blew Turkey stone Necklace & Earings sent in their place if the price does not exceed two Guineas. I am Madam, Yr Very Hble Servt

Martha Washington

